DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated June 21, 2022 in which claims 7-9, 12, 14-15, and 19 have been amended; claims 1-6, 10-11, 13, 18, and 20 have been canceled; and claims 21-30 have been added. Therefore, claims 7-9, 12, 14-17, 19, and 21-30 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.


Claim Objections
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC § 112(b) rejection is overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 12, 14-17, 19, and 21-30 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 12 recites “between about 0 inches and about 30 inches” which is a relative term of degree.  The terms are indefinite because the specification lacks any standard for measuring the degrees intended.  
Claim 21 recites “configured to be at least substantially equal” which is a relative term of degree.  The terms are indefinite because the specification lacks any standard for measuring the degrees intended.  
Claim 22 recites “a height conducive for use by a person standing” which is a relative term of degree.  The terms are indefinite because the specification lacks any standard for measuring the degrees intended.  
Claim 23 recites “mounted between about 32 inches and about 48 inches” which is a relative term of degree.  The terms are indefinite because the specification lacks any standard for measuring the degrees intended.  
Claim 24 recites “said transmitter being between about 0 inches and about 1 1/2 inches” which is a relative term of degree.  The terms are indefinite because the specification lacks any standard for measuring the degrees intended.  
Claim 29 recites “said transmitter height being in a range from about 4 inches to about 10 inches above” which is a relative term of degree.  The terms are indefinite because the specification lacks any standard for measuring the degrees intended.  

Dependent claims 7-9, 14-17, 19, and 21-30 are also rejected for the reasons indicated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12, 14-16, and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Sprogis, U.S. Patent Application Publication Number 2018/0374180; in view of Huang, U.S. Patent Application Publication Number 2014/0065948; McClard, U.S. Patent Application Publication Number 2017/0178117.
As per claim 12, 
Sprogis explicitly teaches:  
a payment terminal including a processor and a first receiver, said first receiver configured to communicate with said processor; (Sprogis 2018/0374180 at paras. 51-53) (FIG. 6 illustrates a top view of an example of transit location 160, according to some embodiments of the present disclosure. In some embodiments, gate receiver 105 is positioned on a single gate cabinet of gate 110, while in other embodiments a first gate receiver 105 is positioned on a first gate cabinet of gate 110 and a second gate receiver 105 is positioned on a second gate cabinet of gate 110. Gate 105 may form a sufficiently large passageway to accommodate transit users both entering and exiting the restricted access area 102.)
a second receiver spaced from the first receiver and also configured to communicate with the processor; and (Sprogis 2018/0374180 at paras. 51-53) (FIG. 6 illustrates a top view of an example of transit location 160, according to some embodiments of the present disclosure. In some embodiments, gate receiver 105 is positioned on a single gate cabinet of gate 110, while in other embodiments a first gate receiver 105 is positioned on a first gate cabinet of gate 110 and a second gate receiver 105 is positioned on a second gate cabinet of gate 110. Gate 105 may form a sufficiently large passageway to accommodate transit users both entering and exiting the restricted access area 102.)
a mobility assistance device for facilitating or increasing mobility across said floor surface of a user in possession of a payment apparatus, said mobility assistance device defining a bottom configured to contact said floor surface, said mobility assistance device further including a structural member and (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)
said transmitter configured to receive payment information from a payment apparatus and transmit said payment information to said second receiver upon positioning of the transmitter in close proximity to the second receiver, (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)

Sprogis does not explicitly teach, however, Huang explicitly teaches:
a transmitter fixed to said structural member at a transmitter height between about 0 inches and about 30 inches above said bottom, (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near field communication) for the mobile device 5312 can extend to the area around the remote peripheral 5314 and is not limited to the area near the mobile electronic device 5312. The distance between the first antenna 5302 and the second antenna 5304 can be at least about 0.1 meters, at least about 0.25 meters, at least about 0.5 meters, at least about 1 meter, at least about 2 meters, at least about 3 meters, at least about 5 meters, or longer. The distance between the first antenna 5302 and the second antenna 5304 can be less than or equal to 10 meters, less than or equal to 5 meters, less than or equal to 2 meters, although values outside these ranges can be used in some embodiments. In some cases, the signal can weaken as it is relayed from the first antenna 5302 to the second antenna 5304, or from the second antenna 5304 to the first antenna 5302. Accordingly, in some embodiments, the system can include a power source 5316 (e.g., the battery of the protective case) that is electrically coupled to the first antenna 5302 and/or to the second antenna 5304 and configured to amplify the power of the signal, as described herein. The battery 5316 of the first peripheral 5310 can also be configured to provide electrical charge the mobile device 5312 (e.g., to power or recharge the mobile device 5312), as discussed herein)
said second receiver configured to be disposed at a second receiver height between about 0 inches and about 30 inches above the floor surface, such that positioning of the transmitter in close proximity to the receiver is facilitated. (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near field communication) for the mobile device 5312 can extend to the area around the remote peripheral 5314 and is not limited to the area near the mobile electronic device 5312. The distance between the first antenna 5302 and the second antenna 5304 can be at least about 0.1 meters, at least about 0.25 meters, at least about 0.5 meters, at least about 1 meter, at least about 2 meters, at least about 3 meters, at least about 5 meters, or longer. The distance between the first antenna 5302 and the second antenna 5304 can be less than or equal to 10 meters, less than or equal to 5 meters, less than or equal to 2 meters, although values outside these ranges can be used in some embodiments. In some cases, the signal can weaken as it is relayed from the first antenna 5302 to the second antenna 5304, or from the second antenna 5304 to the first antenna 5302. Accordingly, in some embodiments, the system can include a power source 5316 (e.g., the battery of the protective case) that is electrically coupled to the first antenna 5302 and/or to the second antenna 5304 and configured to amplify the power of the signal, as described herein. The battery 5316 of the first peripheral 5310 can also be configured to provide electrical charge the mobile device 5312 (e.g., to power or recharge the mobile device 5312), as discussed herein)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis and Huang to provide for the above noted limitations because it allows for more efficient communication and improved security.  (Huang at Abstract and paras. 204-206).

Sprogis and Huang do not explicitly teach, however, McClard explicitly teaches:
said second receiver configured to be coupled to one of said checkout counter and said floor mat such that the second receiver is nearer to the floor surface than the first receiver is to the floor surface, (McClard US20170178117 at paras. 19-21) ( Embodiments provide for a novel technique that employs geo-fencing to verify the recipient's presence at a particular location, such as standing on a mat outside the front door of a house where the work is to be done. This is to ensure that the recipient is present at the location and the work is done before the payment is made. This provides the much-needed security and assurance to the sender. It is contemplated that geo-fencing refers to a virtual fence or barrier that uses global positioning system (GPS) or radio frequency identification (RFID) to define geographical boundaries.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis, Huang, and McClard to provide for the above noted limitations because it allows for secured and automatic payments based on a receiving individual's presence at or within proximity of a particular location.  (McClard at Abstract and paras. 13-15).
As per claim 7, Sprogis explicitly teaches: said mobility assistance device being a wheelchair.  (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)
As per claim 8, Sprogis explicitly teaches:  said wheelchair being a manual wheelchair.  (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)
As per claim 9, Sprogis explicitly teaches:  said mobility assistance device being a powered scooter.   (Sprogis at paras. 42-44 and 68-70) (A user can activate an RFID/receiver/transmitter of a mobile communication device, such as a wheelchair with an attached mobile device.  Furthermore, mobile communication device 150 may complete the check-in process in response to receiving confirmation signal 166. Completing the check-in process may include sending an indication that the holder of mobile communication device 150 has entered gate 110 to transit server 142. In some embodiments, completing the check-in process may include causing mobile communication device 150 to stop transmission of device signal 158 (i.e., performance of step 1016). In some embodiments, completing the check-in process includes sending a payment or holding a fare as unavailable on an account associated with mobile communication device 150.)
As per claim 14, Sprogis does not explicitly teach, however, Huang does explicitly teach:  said second receiver height configured to be in a range from 4 inches to 10 inches above the floor surface.  (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near field communication) for the mobile device 5312 can extend to the area around the remote peripheral 5314 and is not limited to the area near the mobile electronic device 5312. The distance between the first antenna 5302 and the second antenna 5304 can be at least about 0.1 meters, at least about 0.25 meters, at least about 0.5 meters, at least about 1 meter, at least about 2 meters, at least about 3 meters, at least about 5 meters, or longer. The distance between the first antenna 5302 and the second antenna 5304 can be less than or equal to 10 meters, less than or equal to 5 meters, less than or equal to 2 meters, although values outside these ranges can be used in some embodiments. In some cases, the signal can weaken as it is relayed from the first antenna 5302 to the second antenna 5304, or from the second antenna 5304 to the first antenna 5302. Accordingly, in some embodiments, the system can include a power source 5316 (e.g., the battery of the protective case) that is electrically coupled to the first antenna 5302 and/or to the second antenna 5304 and configured to amplify the power of the signal, as described herein. The battery 5316 of the first peripheral 5310 can also be configured to provide electrical charge the mobile device 5312 (e.g., to power or recharge the mobile device 5312), as discussed herein)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis, Huang, and McClard to provide said second receiver height configured to be in a range from 4 inches to 10 inches above the floor surface because it allows for more efficient communication and improved security.  (Huang at Abstract and paras. 204-206).
As per claim 15, Sprogis and Huang do not explicitly teach, however, McClard does explicitly teaches:  said second receiver configured to be disposed within the mat, said mat configured to overlie the floor surface and be traversable by the mobility assistance device.  (McClard US20170178117 at paras. 19-21) ( Embodiments provide for a novel technique that employs geo-fencing to verify the recipient's presence at a particular location, such as standing on a mat outside the front door of a house where the work is to be done. This is to ensure that the recipient is present at the location and the work is done before the payment is made. This provides the much-needed security and assurance to the sender. It is contemplated that geo-fencing refers to a virtual fence or barrier that uses global positioning system (GPS) or radio frequency identification (RFID) to define geographical boundaries.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis, Huang, and McClard to provide said second receiver being configured to be disposed within the mat, said mat configured to overlie the floor surface and be traversable by the mobility assistance device because it allows for secured and automatic payments based on a receiving individual's presence at or within proximity of a particular location.  (McClard at Abstract and paras. 13-15).
As per claim 16, Sprogis explicitly teaches:  further comprising: an electronic wire extending between and interconnecting the second receiver and the processor.  (Sprogis at paras. 44-46) (In some embodiments, location transmitter 154 includes an omni-directional antenna configured to repeatedly transmit location signal 156 throughout at least a portion of location 160. Location transmitter 154 may employ any one of various communication technologies including NFC, BLE, RFID, and the like. Location transmitter 154 may be directly coupled to gate processor 115 via a wired and/or wireless connection (as shown in FIG. 2). Additionally or alternatively, location transmitter 154 may be directly coupled to gate receiver 105 via a wired and/or wireless connection.)
As per claim 21, Sprogis does not explicitly teach, however, Huang does explicitly teach:  said transmitter height and said second receiver height configured to be at least substantially equal when the bottom of the mobility assistance device is in contact with the floor surface.  (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near field communication) for the mobile device 5312 can extend to the area around the remote peripheral 5314 and is not limited to the area near the mobile electronic device 5312. The distance between the first antenna 5302 and the second antenna 5304 can be at least about 0.1 meters, at least about 0.25 meters, at least about 0.5 meters, at least about 1 meter, at least about 2 meters, at least about 3 meters, at least about 5 meters, or longer. The distance between the first antenna 5302 and the second antenna 5304 can be less than or equal to 10 meters, less than or equal to 5 meters, less than or equal to 2 meters, although values outside these ranges can be used in some embodiments. In some cases, the signal can weaken as it is relayed from the first antenna 5302 to the second antenna 5304, or from the second antenna 5304 to the first antenna 5302. Accordingly, in some embodiments, the system can include a power source 5316 (e.g., the battery of the protective case) that is electrically coupled to the first antenna 5302 and/or to the second antenna 5304 and configured to amplify the power of the signal, as described herein. The battery 5316 of the first peripheral 5310 can also be configured to provide electrical charge the mobile device 5312 (e.g., to power or recharge the mobile device 5312), as discussed herein)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis, Huang, and McClard to provide for the above noted limitations because it allows for more efficient communication and improved security.  (Huang at Abstract and paras. 204-206).
As per claim 22, Sprogis does not explicitly teach, however, Huang does explicitly teach:  said first receiver configured to be disposed at a height conducive for use by a person standing on the floor surface.  (Huang US20140065948 at paras. 277-279) (Thus, in some embodiments, the local wireless communication range (e.g., for near field communication) for the mobile device 5312 can extend to the area around the remote peripheral 5314 and is not limited to the area near the mobile electronic device 5312. The distance between the first antenna 5302 and the second antenna 5304 can be at least about 0.1 meters, at least about 0.25 meters, at least about 0.5 meters, at least about 1 meter, at least about 2 meters, at least about 3 meters, at least about 5 meters, or longer. The distance between the first antenna 5302 and the second antenna 5304 can be less than or equal to 10 meters, less than or equal to 5 meters, less than or equal to 2 meters, although values outside these ranges can be used in some embodiments. In some cases, the signal can weaken as it is relayed from the first antenna 5302 to the second antenna 5304, or from the second antenna 5304 to the first antenna 5302. Accordingly, in some embodiments, the system can include a power source 5316 (e.g., the battery of the protective case) that is electrically coupled to the first antenna 5302 and/or to the second antenna 5304 and configured to amplify the power of the signal, as described herein. The battery 5316 of the first peripheral 5310 can also be configured to provide electrical charge the mobile device 5312 (e.g., to power or recharge the mobile device 5312), as discussed herein)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis, Huang, and McClard to provide said first receiver configured to be disposed at a height conducive for use by a person standing on the floor surface because it allows for more efficient communication and improved security.  (Huang at Abstract and paras. 204-206).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Sprogis, U.S. Patent Application Publication Number 2018/0374180; in view of Huang, U.S. Patent Application Publication Number 2014/0065948; McClard, U.S. Patent Application Publication Number 2017/0178117, as applied to claims 7-9, 12, 14-16, and 21-22 above; in further view of Dean, U.S. Patent Application Publication Number 2019/0052637.
As per claim 19, Sprogis, Huang, and McClard do not explicitly teach:  said structural member comprising at least one of a frame member such as bracket, a fork, a brace, or an arm; a rigging; a bumper; an armrest or a footrest; a seat or a seat pan; a wheel assembly including a hub; and a body member such as a fender, apron, cover, or cowl.  (Dean US20190052637 at paras. 27-28) (wheelchair)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprogis, Huang, McClard, and Dean to provide said structural member comprising at least one of a frame member such as bracket, a fork, a brace, or an arm; a rigging; a bumper; an armrest or a footrest; a seat or a seat pan; a wheel assembly including a hub; and a body member such as a fender, apron, cover, or cowl; because it allows for user monitoring, communications between users and caregivers, users and other users, and users and the “cloud”, and human machine interfaces (HMIs) designed for users with a variety of physiological and cognitive conditions.  (Dean at Abstract and paras. 30-32).

Response to Arguments
Applicant’s arguments filed on June 21, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 7-9, 12, and 16, Examiner notes that the arguments are moot in light of the new grounds for rejection.  
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 7-9, 12, 14-16, and 21-22, Examiner notes the following:
The rejection as to claims 17 and 23-30 are withdrawn in light of the amendments to the claim.  
The arguments as to the remaining claims are moot in light of the new grounds for rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693